DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to arguments
Applicant amended claims 1, 5,  and 8 which changes the scope of the claims and as such a new ground of rejection is issued.
Specifically, Applicant added several claim terms. For example claim language “analyzing image data generated by” (claims 1 and 8) and “identify” (claim 5) and “identifies and determines a position” (claim 8) which was not previously considered in the most recent office action.

In regards Applicants remarks regarding “Finality challenge”:
The Applicants remarks regarding “Finality Challenge” is moot based on the RCE filed 11/3/2021. 
However, the Examiner will respond to the applicants remarks as follows.
Applicant asserts:
However, Applicant respectfully requests reconsideration of the finality of this rejection because the previous amendment incorporated the subject matter of dependent claims into the independent claims. The scope of the resulting independent claims should have already been considered in the prior rejection of the respective dependent claim rejections.

In response:

For example, in the claims filed on 3/5/2021, the applicant deleted claim terms “at least one” in several instances (in claims 1 and 8) , “moveable” (claims 1,5,8) and replaced “determining, by power supply unit” with “determining, by the at least one image detection device” (claim 1 and similarly claim 8).
The above claim amendments changed the meaning of the claims which said meaning was not previously considered in the prior office action .Therefore, the claim amendments necessitated the new ground(s) of rejection and accordingly, the office action was made final.
In regards Applicants remarks regarding “Finality challenge” Applicant further asserts:
Additionally, the prior art references cited against the pending claims remains unchanged; however, the Office Action has asserted that there are new grounds of rejection. 
And further asserts:
Applicant recognizes that some additional detail regarding the Office Action's interpretation has been provided in the body of the rejections at page 7-8; however, the record is unclear how these additional details raise to the level of a "new ground of rejection." Thus, the finality of the rejection seems inappropriate with regard to the collaboration and communication described above. Thus, Applicant respectfully requests reconsideration of the finality of the rejection.
In response:
As stated above, because the Applicant amended the claims in such a way that changes the scope which was not previously considered by the Examiner, a new ground of rejection was issued.  
Although the statement of rejection did not change in the new grounds of rejection was issued, the references were applied differently to meet the newly amended claim limitations and therefore constituted a new ground of rejection.
In regards Applicants remarks regarding “Finality challenge” Applicant further asserts:
Nevertheless, the Office Action includes no further arguments in response to the arguments previously submitted by Applicant regarding the independent claim scope except to repeatedly assert:
Further Examiner points to the rejection of claim(s) 1, 5, and 8 'where the examiner uses the combined teachings of Kilic and Nergaard to teach the claim language of claims 1 and 5 and Kilic, Nergaard, and Butler to teach the claim language of claim 8 as specified below.
In response:
The Applicants remarks regarding Examiners response to Applicants arguments are moot based on the RCE filed 11/3/2021. 
In regards to the 103 rejection of Claim(s) 1, 5, and similarly claim 8 Applicant asserts (pg. 9-10):
Applicant traverses the prior art rejections because the cited prior art fails to teach or suggest all the features recited in the rejected claims. For example, the cited 
In response:
Examiner respectfully disagree and points to the rejection of claim 1 (and similarly claims 5 and 8) where the Examiner uses the combined teachings of Kilic in view of Nergaard to teach claim language “identifying and determining a position of a transportation vehicle-side power supply interface on a first transportation vehicle to be supplied with power by analyzing image data generated by at least one image detection device (FIG. 1 and 7 of Kilic where optical sensor 12 (i.e. image detection data) may be a camera……Based on predetermined features in an image of the vehicle 5 detected by the camera, vehicle-specific data may be ascertained about vehicle 5. The vehicle-specific data may be data which specify the position of a charging socket 51 on vehicle 5.….In addition, these data may also specify the exact position of the charging socket 51 ([0030]- 0031]). Thus optical sensor 12 identified as “image detection device”, and the image detected by the camera used to determine the position of the charging socket is identified as “image data”).
And further asserts (pg. 9):
Applicant maintains that Kilic's optical sensor and interface only interrogate a position of an overall body or body features to identify the type of vehicle to enable the ability to look up vehicle specific data including charging requirements and a location of a charging interface from a database.

In response:
Examiner respectfully disagree and points to the rejection of claim 1 and similarly claims 5 and 8 where the Examiner uses the combined teachings of Kilic in view of Nergaard to teach the claim language identifying and determining a position of a transportation vehicle-side power supply interface on a first transportation vehicle to be supplied with power by analyzing image data generated by at least one image detection device (FIG. 1 and 7. ([0030]- 0031]).
Specifically, Kilic’s  discloses an optical sensor 12/camera (i.e. image detection data) wherein Kilic further discloses “Based on predetermined features in an image of the vehicle 5 detected by the camera, vehicle-specific data may be ascertained about vehicle 5….. The vehicle-specific data may be data which specify the position of a charging socket 51 on vehicle 5..”
Thus Kilic identifies and determines a position of charging socket 51 by analyzing image data generated by Optical sensor 12/camera.
The Examiner also pointed out (For example, in the rejection of claims 3 and 8) that Kilic discloses other sensors such as surroundings sensors 25 (which is an ultrasonic sensor, a laser detector such as a LiDAR, a radar sensor, and/or a contact sensor) that determines the exact position of the charging socket 51 on the vehicle 5 to 
And further asserts (pg. 10):
This is fundamentally contrary to the claimed invention, which performs the sensory operations required for the inventive system to locate a charging interface on a second transportation vehicle while the system is charging a first transportation vehicle. 
In response:
Claim 1,5 and 8 does not claim performing “sensory operations” or does not claim “analyzing an image of the vehicle-side power supply interface” to locate a charging interface on a second transportation vehicle.
However, the Examiner uses the combined teachings of Kilic in view of Nergaard to teach the claim language of claim 1 and similarly claims 5 and 8, wherein Kilic discloses determining, by the at least one image detection device (optical sensor 12 in communication device 10), which is spatially separated from the robot (Fig. 1 where communication device 10 is spatially separated from robot 20), a positions (interpreted as “a position”. See 112, 2nd rejection above) of a transportation vehicle-side power supply interface on a second transportation vehicle of the plurality of transportation vehicles ([0062] FIG. 7.([0030]-[0031]) . As such, Kilic teaches camera/optical sensor 12 determines a position of charging sockets 51 on a first, second, and third transportation vehicle 5).
Further, the Examiner states that Kilic does not disclose the positions of the second transportation vehicle-side power supply interface is determined during coupling of the power supply unit and the transportation vehicle-side power supply interface of the first transportation vehicle.

In regards to the 103 rejection of Claim(s) 1, 5, and similarly claim 8 Applicant asserts (pg. 10):
However, no reasonable interpretation of Kilic's communication device 10 could provide the now claimed invention wherein the charging interface of a vehicle is identified and its position is determined based on analysis of image data generated by an image detection device.
In particular, the configuration of Kilic's communication device 10 disclosed indicates that Kilic expressly teaches and is limited to sensors for detecting a vehicle position and a vehicle type, not a location of a charging interface on a vehicle. Thus, for example, the camera may optically detect the vehicle 5 to be charged but not the location of the charging interface.
As a result, Applicant submits no reasonable interpretation of Kilic, alone or in combination with the other art of record, could provide the asserted features cited to in the independent claims.
In response:
Examiner respectfully disagree and as stated above uses the combined teachings of Kilic in view of Nergaard to teach the claim language identifying and determining a position of a transportation vehicle-side power supply interface on a first transportation vehicle to be supplied with power by analyzing image data generated by at least one image detection device (FIG. 1 and 7. ([0030]- 0031]) as specified in claims 1, and similarly claims 5 and 8.
Specifically, Kilic’s  teaches an Optical sensor 12/camera (i.e. image detection data) wherein Kilic further discloses “Based on predetermined features in an image of the vehicle 5 detected by the camera, vehicle-specific data may be ascertained about vehicle 5….. The vehicle-specific data may be data which specify the position of a charging socket 51 on vehicle 5..”
Thus Kilic identifies and determines a position of charging socket 51 by analyzing image data generated by Optical sensor 12/camera.
The Examiner also pointed out (For example, in the rejection of claims 3 and 8) that Kilic discloses other sensors such as surroundings sensors 25 (which is an ultrasonic sensor, a laser detector such as a LiDAR, a radar sensor, and/or a contact sensor) that determines the exact position of the charging socket 51 on the vehicle 5 to be charged (([0043] of Kilic).
In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 is objected to  because the amendment to claim 1 is not “submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims.” See MPEP 714  “Amendments, Applicant’s Action”. 
Specifically the applicant amended claim 1 as follows “[[on]] of the the at least one power supply unit”  was not in the immediate prior version of the claims filed 3/5/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3,8-9, 13, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “determining, by the at least one image detection device, which is spatially separated from the robot, a positions of a transportation vehicle-side power supply interface on a second transportation vehicle of the plurality of transportation vehicles” which is unclear.
Claim 1 also recites: 
“providing the determined positions”
 “wherein the positions, of the transportation vehicle-side power supply interface of the second transportation vehicle ….are” 
  “whereby the position identification of the transportation vehicle-side power 
 “the at least one power supply interface of the second transportation vehicle” which is also unclear.
From the above claim language, it is unclear if the second vehicle has one power supply interface, multiple power supply interfaces or if the image detection device is detecting multiple positions of a single power supply interface on the second vehicle.
It is unclear if “a positions” is interpreted as a single position because of the term “a” or multiple positions because of the plural term “positions”.
Claim language “the at least one power supply interface of the second transportation vehicle” also lacks antecedent basis.
Because the specification shows only one transportation vehicle-side power supply interface (Fig. 1-2 element 2) on a second transportation vehicle (Fig. 1-2 K2), and also states “…. Immediately, by a camera 12 …the position of the charging socket 2 of the transportation vehicle K2 is determined” ([0068]), Examiner will interpret:
“a positions” as “a position”,
“providing the determined positions” as “providing the determined position” 
“wherein the positions” as “wherein the position”  and
“the at least one power supply interface of the second transportation vehicle” as “the power supply interface of the second transportation vehicle”
Claim 3 is included in this rejection based on its dependence on claim 1.

Claim 8 recites “wherein the positions of the transportation vehicle-side power supply interface of the second transportation vehicle determined during coupling of the power supply interface of the at least one power supply unit and the transportation vehicle-side power supply interface of the first transportation vehicle are provided to the robot during the coupling of the power supply unit and the transportation vehicle-side power supply interface of the first transportation vehicle” which is unclear.
Specifically, claim language “wherein the positions of the transportation vehicle-side power supply interface of the second transportation vehicle…are…” suggests more than one position.
 However, claim 8 previously recite “a position of a transportation vehicle-side power supply interface on a second transportation vehicle” which is interpreted as a singular position.
Additionally claim language “wherein the positions determined during coupling of the power supply interface of the at least one power supply unit and the transportation vehicle-side power supply interface of the first transportation” lacks antecedent basis. 
Claim 8 previously recites a determined position “during coupling of the at least one power supply unit” but does not previously recite a determined position during coupling of the power supply interface of the at least one power supply unit and the transportation vehicle-side power supply interface of the first transportation.
Examiner will interpret as “wherein the position of the transportation vehicle-side power supply interface of the second transportation vehicle determined during coupling of the at least one power supply unit is provided to the robot during the coupling of the power supply unit and the transportation vehicle-side power supply interface of the first transportation vehicle”
Claims 9, 13, and 15-17 and are included in this rejection based on its 
Correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 5, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable Kilic (US 20180001777) in view of Nergaard (US20130057210).
As to claim 1, Kilic discloses a method for implementing power supply procedures between a power supply unit (Fig. 1 charging station 1 and method in Fig. 8) and a plurality of transportation vehicles to be supplied with power (Fig. 7 vehicles 5), the method comprising:
identifying and determining a position of a transportation vehicle-side power supply interface on a first transportation vehicle to be supplied with power by analyzing image data generated by at least one image detection device (FIG. 1 and 7. Optical sensor 12 (i.e. image detection data) may be a camera……Based on predetermined features in an image of the vehicle 5 detected by the camera, vehicle-The vehicle-specific data may be data which specify the position of a charging socket 51 on vehicle 5.….In addition, these data may also specify the exact position of the charging socket 51 ([0030]- 0031]). Thus optical sensor 12 identified as “image detection device”, and the image detected by the camera used to determine the position of the charging socket is identified as “image data”).
automatic coupling between the transportation vehicle-side power supply interface of the first transportation vehicle and a power supply interface of the power supply unit (Fig. 7 [0062] the charging robot 20 of the charging station 1 may head for a charging position for each of the vehicles 5 sequentially, insert the contact head 21 into the charging socket 51 of the corresponding vehicle 5, and charge the electrical energy storage means 50 of the respective vehicle 5) wherein the power supply interface of the power supply unit is moved by a robot to the transportation vehicle-side power supply interface of the first transportation vehicle, and is coupled to the transportation vehicle-side power supply interface of the first transportation vehicle by the robot ([0062] charging robot 20)
 determining, by the at least one image detection device (optical sensor 12 in communication device 10), which is spatially separated from the robot (Fig. 1 where communication device 10 is spatially separated from robot 20), a positions (interpreted as “a position”. See 112, 2nd rejection above) of a transportation vehicle-side power supply interface on a second transportation vehicle of the plurality of transportation vehicles ([0062] FIG. 7. charging station 1 receives the vehicle-specific data (such as the position of a charging socket 51 on the vehicle 5 [0031]) about the vehicles parked in the parking spaces 61 to 63.  Kilic further teaches that vehicle-specific data/ position of a charging socket 51 is determined based on the image of the vehicle 5 detected by the camera/optical sensor 12 ([0030]-[0031]) . As such, Kilic teaches camera/optical sensor 12 determines a position of charging sockets 51 on a first, second, and third transportation vehicle 5).
Kilic further discloses providing the determined positions (interpreted as “determined position”. See 112, 2nd rejection above) of the transportation-side power supply interfaces of the first and second transportation vehicles to the robot to control movement of the power supply interface of the power supply unit relative to the transportation vehicle-side power supply interfaces of the plurality of transportation vehicles (Subsequent to receiving vehicle-specific data (charging socket position 51)  for vehicles parked in the parking spaces 61 to 63 ([0062] Fig. 7 S2), the charging robot 20 of the charging station 1 heads for a charging position for each of the vehicles 5 sequentially, insert the contact head 21 into the charging socket 51 of the corresponding vehicle 5, and charge the vehicle 5 [0062] Fig. 7)).
Kilic does not disclose the positions of the second transportation vehicle-side power supply interface is determined during coupling of the power supply unit and the transportation vehicle-side power supply interface of the first transportation vehicle, nor discloses wherein the positions (interpreted as “position”. See 112, 2nd rejection above) of the transportation vehicle-side power supply interface of the second transportation vehicle determined during coupling of the power supply unit and the transportation vehicle-side power supply interface of the first transportation vehicle are provided to the robot during the coupling of the power supply interface of the power supply unit and the transportation vehicle-side power supply interface of the first transportation vehicle, whereby the position identification of the transportation vehicle-side power supply interface of the second transportation vehicle is determined and provided to the robot prior to the robot being available for the purposes of movement and coupling to the at least one power supply interface of the second transportation vehicle.
However it would be obvious to one of ordinary skill in the art for Kilic’s robot to detect the power supply interface position of multiple vehicles arriving in a parking lot/area while Kilic’s robot is charging a first vehicle in order to establish an arrival based charging priority of multiple vehicles entering a charging station as seen in Nergaard ([0036] where Nergaard’s charger charges a first, second, and third vehicle in order of their arrival to the charging station).
As to claim 5, Kilic discloses a power supply unit for implementing a method for implementing power supply procedures (Fig. 1 charging station 1 and method in Fig. 8) between the power supply unit and a plurality of transportation vehicles to be supplied with power (Fig. 7 vehicles 5), the power supply unit comprising: 
at least one power supply interface (contact head 21 of power supply interface on the power supply unit, Fig. 1) respectively coupled to a transportation vehicle-side power supply interface of a first transportation vehicle which is supplied with power (Fig. 8 S6 and [0067] the charging robot 20 may insert the contact head 21 into the charging socket 51 of the vehicle 5);
a robot (Fig. 1 the charging robot 20), which moves and couples the at least one power supply interface of the power supply unit to the plurality of transportation vehicles (the charging robot 20 of the charging station 1 heads for a charging position for each of the vehicles 5 sequentially, insert the contact head 21 into the charging socket 51 of the corresponding vehicle 5, and charge the respective vehicle 5 [0062] and Fig. 7),
 wherein at least two parking spaces are provided for the supply of power to the plurality of transportation vehicles (Fig. 7 parking spaces 61 to 63); and 
at least one image detection device (optical sensor 12 in communication device 10) that is assigned to each parking space (Fig.1 and 7. charging station 1 receives the vehicle-specific data about the vehicles parked in the parking spaces 61 to 63 from multiple communication devices 10 ([0062]).  Communication device 10 which includes an optical sensor 12 may be a camera or scanner ([0030]) and is therefore identified as “image detection device”)
wherein the at least one image detection device is configured to identify and determine a position of the transportation vehicle side power supply interface of a first transportation vehicle of the plurality of transportation vehicles (FIG. 1 and 7. Optical sensor 12 (i.e. image detection data) may be a camera……Based on predetermined features in an image of the vehicle 5 detected by the camera, vehicle-specific data may be ascertained about vehicle 5. The vehicle-specific data may be data which specify the position of a charging socket 51 on vehicle 5.….In addition, these data may also specify the exact position of the charging socket 51 ([0030]- 0031]). Thus optical sensor 12 identified as “image detection device”, and the image detected by the camera used to determine the position of the charging socket is identified as “image data”) and 
wherein the powers supply couples the transportation vehicle-side power supply interface of the first transportation vehicle to the power supply interface on the power supply unit assigned thereto ([0062]),
Kilic further discloses wherein the determined positions of the transportation-side power supply interfaces of the first and second transportation vehicles are provided to the robot to control movement of the at least one power supply interface of the power supply unit relative to the transportation vehicle-side power supply interfaces of the plurality of transportation vehicles (Subsequent to receiving vehicle-specific data (charging socket position 51)  for vehicles parked in the parking spaces 61 to 63 ([0062] Fig. 7 S2), the charging robot 20 of the charging station 1 heads for a charging position for each of the vehicles 5 sequentially, insert the contact head 21 into the charging socket 51 of the corresponding vehicle 5, and charge the vehicle 5 [0062] Fig. 7) and
Kilic does not disclose wherein a position of the transportation vehicle-side power supply interface of a second transportation vehicle of the plurality of transportation vehicles is determined during coupling of the power supply unit and the transportation vehicle-side power supply interface of the first transportation vehicle and does not disclose wherein the position of the transportation vehicle-side power supply interface of the second transportation vehicle determined during coupling of the power supply unit and the transportation vehicle-side power supply interface of the first transportation vehicle is provided to the robot during the coupling of the power supply unit and the transportation vehicle-side power supply interface of the first transportation vehicle, whereby the position identification of the transportation vehicle-side power supply interface of the second transportation vehicle is determined and provided to the robot prior to the robot being available for the purposes of movement and coupling to the at least one power supply interface of the second transportation vehicle.
However it would be obvious to one of ordinary skill in the art for Kilic’s robot to detect the power supply interface position of multiple vehicles arriving in a parking lot/area while Kilic’s robot is charging a first vehicle in order to establish an arrival based charging priority of multiple vehicles entering a charging station as seen in Nergaard ([0036] where a charger charges a first, second, third vehicle in order of arrival to the charging station). 
As to claim 12, Kilic in view of Nergaard teaches the power supply unit of claim 5, wherein the at least one image detection device is spatially separated from the robot (Fig. 1 of Kilic the communication device 10 include an optical sensor 12 spatially separated from robot 20).
Claims 3, 7-8 and 13-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable Kilic (US 20180001777) in view of Nergaard (US20130057210) in view of Butler (US 20140305545).
As to claim 3, Kilic in view of Nergaard teaches the method of claim 1, wherein 
Kilic discloses a measuring target of the power supply unit, associated with the transportation vehicle to be supplied ([0043] of Kilic where surroundings sensors 25 (which is an ultrasonic sensor, a laser detector such as a LiDAR, a radar sensor, and/or a contact sensor) may also be used to determine the exact position of the 
Kilic in view of Nergaard does not teach wherein determining the positions of the transportation vehicle-side power supply interfaces of the transportation vehicles is performed by evaluation of a projection pattern, which is projected by the transportation vehicle to be supplied with power onto a measuring target of the power supply unit, associated with the transportation vehicle to be supplied.
Butler teaches wherein determining the positions of the transportation vehicle-side power supply interfaces of the transportation vehicles is performed by evaluation of a projection pattern ((Fig. 2 lasers  33 (Fig. 2) and 81 (Fig. 7)  is attached to the vehicle 100 and emits a signal that is detected by the sensors 31 and 48 (Fig. 9)), which is projected by the transportation vehicle to be supplied with power onto a measuring target of the power supply unit (sensor 31, Fig. 2 and [0053] and sensor 81 Fig. 7 and [0064] sensors 31 and 48 detect lasers 33 and 81 and therefore identified as a measuring target), associated with the transportation vehicle to be supplied (Fig. 2 Sensors 31 and 48 detect positions of targets 33 and 81 and uses data to align charging interface with vehicle interface ([0052]-[0055], [0057], [0064], [0069]-[0072]).  As such lasers 33 and 81 help to determine the position of vehicle charging interface).
It would have been obvious to a person of ordinary skill in the art to modify Kilic’s method of determining the positions of the transportation vehicle-side power supply interfaces to include evaluation of a projection pattern, which is projected by the transportation vehicle to be supplied with power onto Kilics measuring target, as taught by Butler in order to align the vehicles relative to their fueling system ([0052] of Butler) such that the driver may remain in their vehicle during the fueling process ([0006]) which 
As to claim 8, Kilic discloses a transportation vehicle charging system (Fig. 1 charging station 1 and Fig. 7) comprising:
 a plurality of transportation vehicles (Fig. 7 vehicles 5); and 
at least one power supply unit (Fig. 1 charging station 1), wherein the transportation vehicle charging system implements a method for power supply procedures between the at least one power supply unit and the plurality of transportation vehicles (FIG. 1 and 7 and [0062] charging vehicles 61-63), 
wherein a transportation vehicle-side power supply interface of a first transportation vehicle of the plurality of transportation vehicles is identified and its position is determined by analyzing data generated by at least one image detection device, (FIG. 1 and 7. Optical sensor 12 (i.e. image detection data) may be a camera……Based on predetermined features in an image of the vehicle 5 detected by the camera, vehicle-specific data may be ascertained about vehicle 5. The vehicle-specific data may be data which specify the position of a charging socket 51 on vehicle 5.….In addition, these data may also specify the exact position of the charging socket 51 ([0030]- 0031]). Thus optical sensor 12 identified as “image detection device”, and the image detected by the camera used to determine the position of the charging socket is identified as “image data”. Kilic also discloses surroundings sensors 25 (which is an ultrasonic sensor, a laser detector such as a LiDAR, a radar sensor, and/or a contact sensor) may also be used to determine the exact position of the charging socket 51 ([0043]),
wherein automatic coupling between the transportation vehicle-side power supply interface of the first transportation vehicle and a power supply interface of the at least one power supply unit is performed (Fig. 7 [0062] the charging robot 20 of the charging station 1 may head for a charging position for each of the vehicles 5 sequentially, insert the contact head 21 into the charging socket 51 of the corresponding vehicle 5, and charge the electrical energy storage means 50 of the respective vehicle 5), wherein the power supply interface of the at least one power supply unit is moved by a robot to the transportation vehicle-side power supply interface of the first transportation vehicle, and is coupled to the transportation vehicle-side power supply interface of the first transportation vehicle by the robot ([0062])
wherein the at least one power supply unit identifies and determines a position of a transportation vehicle-side power supply interface on a second transportation vehicle of the plurality of transportation vehicles and identifies and determines a position of the transportation vehicle-side power supply interface of the first transportation vehicle ([0062] FIG. 7. charging station 1 receives the vehicle-specific data (such as the position of a charging socket 51 on the vehicle 5 [0031]) about the vehicles parked in the parking spaces 61 to 63.  Kilic further teaches that vehicle-specific data/ position of a charging socket 51 is determined based on the image of the vehicle 5 detected by the camera/optical sensor 12 ([0030]-[0031]) . As such, Kilic teaches camera/optical sensor 12 determines a position of charging sockets 51 on a first, second, and third transportation vehicle 5) wherein the determined positions of the transportation-side power supply interfaces of the first and second transportation vehicles are provided to the robot to control movement of the power supply interface of the at least one power supply unit relative to the transportation vehicle-side power supply interfaces of the plurality of transportation vehicles (Subsequent to receiving vehicle-specific data charging station 1 receiving the vehicle-specific data (charging socket position 51) about the vehicles parked in the parking spaces 61 to 63 ([0062] Fig. 7 S2), the charging robot 20 of the charging station 1 heads for a charging position for each of the vehicles 5 sequentially, insert the contact head 21 into the charging socket 51 of the corresponding vehicle 5, and charge the vehicle 5 [0062] Fig. 7).
Kilic does not disclose wherein the power supply unit determines a position of a transportation vehicle-side power supply interface on a second transportation vehicle of the plurality of transportation vehicles during coupling of the at least one power supply unit and does not disclose wherein the positions of the transportation vehicle-side power supply interface of the second transportation vehicle determined during coupling of the power supply interface of the at least one power supply unit and the transportation vehicle-side power supply interface of the first transportation vehicle are provided to the robot during the coupling of the power supply unit and the transportation vehicle-side power supply interface of the first transportation vehicle (interpreted as “wherein the position of the transportation vehicle-side power supply interface of the second transportation vehicle determined during coupling of the at least one power supply unit is provided to the robot during the coupling of the power supply unit and the transportation vehicle-side power supply interface of the first transportation vehicle”, See 112 b rejection above), whereby the position identification of the transportation vehicle-side power supply interface of the second transportation vehicle is determined and provided to the robot prior to the robot being available for the purposes of movement and coupling to the at least one power supply interface of the second transportation vehicle. 
However it would be obvious to one of ordinary skill in the art for Kilic’s robot to detect the power supply interface position of multiple vehicles arriving in a parking lot/area while Kilic’s robot is charging a first vehicle in order to establish an arrival based charging priority of multiple vehicles entering a charging station as seen in Nergaard ([0036] where a charger charges a first, second, third vehicle in order of arrival to the charging station).
Kilic does not disclose wherein at least one laser is arranged in the vicinity of the power supply interface of the power supply unit, the light of which is emittable in the direction of a perpendicular plane of the power supply interface of the at least one power supply unit.
Butler teaches wherein, at least one laser (Target 81 Fig. 7 [0064] laser) is arranged in the vicinity of the power supply interface of the power supply unit ([0064] and Fig. 7 where target 81 is attached to the vehicle 100 in proximity to the fuel inlet), the light of which is emittable in the direction of a perpendicular plane of the power supply interface. ([0064] the target 81 emits a signal that is detected by sensor 48 of automated fueling system 40)
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the transportation vehicle charging system of Kilic to include wherein at least one laser is arranged in the vicinity of the power supply interface of the power supply unit, the light of which is emittable in the direction of a 
As to claims 7 and 17, Kilic in view of Nergaard teaches the power supply unit of claim 5 the power supply unit of claim 5 and the transportation vehicle charging system of claim 8, wherein at least one measuring target is assigned to each parking space of the power supply unit ([0043] of Kilic where surroundings sensors 25 (which is a an ultrasonic sensor, a laser detector such as a LiDAR, a radar sensor, and/or a contact sensor) may also be used to determine the exact position of the charging socket 51 on the vehicle 5 to be charged) and wherein the at least one image detection device assumes an alignment with the measuring target assigned to the parking space (Based on [0073] of the specification (i.e. the orientation A of each camera 12 is aligned with the respective measuring target 20)  Examiner interprets “wherein the at least one image detection device assumes an alignment with the measuring target” as “the at least one image detection device orientation assumes an alignment with the measuring target”. (fig. 1 and [0066]) of Kilic where since surroundings sensors 25 and optical sensor 12 detect the position of the charging socket 51, and sensors 25 detects objects in the surroundings of the charging robot 20 in order to  bypass these detected objects when traveling to the charging position 20, then one of ordinary skill in the art can see that the orientations of  surroundings sensors 25 and optical sensor 12 are oriented in the direction of the charging socket 51 and are therefore aligned.
a geometrical pattern is projectable onto the at least one measuring target.
Butler teaches a geometrical pattern is projectable onto the at least one measuring target ((Fig. 2 lasers 33 and 81 (Fig.2, 7)  is attached to the vehicle 100 and emits a signal that is detected by the sensors 31 and 48 (Fig. 9 i. e measuring target)) 
It would have been obvious to a person of ordinary skill in the art to modify the power supply unit of Kilic to include a geometrical pattern is projectable onto the at least one measuring target , in order to align the vehicles relative to their fueling system ([0052] of Butler) such that the driver may remain in their vehicle during the fueling process ([0006]) which is advantageous during harsh weather conditions and unsafe environments.
As to claim 13, Kilic in view of Nergaard in view of Butler teaches the transportation vehicle charging system of claim 8, wherein the at least one image detection device is spatially separated from the robot (Fig. 1 of Kilic the communication device 10 include an optical sensor 12 spatially separated from robot 20).
As to claims 14 and 15, Kilic in view of Nergaard teaches the power supply unit of claim 5 and the transportation vehicle charging system of claim 8.
Kilic discloses a measuring target of the power supply unit, associated with the transportation vehicle to be supplied ([0043] of Kilic where surroundings sensors 25 (which is an ultrasonic sensor, a laser detector such as a LiDAR, a radar sensor, and/or a contact sensor) may also be used to determine the exact position of the charging socket 51 on the vehicle 5 to be charged)
Kilic in view of Nergaard does not teach wherein the positions of the transportation vehicle-side power supply interfaces are determined by evaluation of a projection pattern, which is projected by the transportation vehicle to be supplied with power onto the measuring target of the power supply unit associated with the transportation vehicle to be supplied with power.
Butler teaches wherein the positions of the transportation vehicle-side power supply interfaces are determined by evaluation of a projection pattern ((Fig. 2 where lasers  33 and 81 is attached to the vehicle 100 and emits a signal that is detected by the sensors 31 and 48), which is projected by the transportation vehicle to be supplied with power onto a measuring target of the power supply unit (sensor 31, Fig. 2 and [0053] and sensor 81 Fig. 7 and [0064] sensors 31 and 48 detect lasers 33 and 81 and therefore identified as a measuring target)), associated with the transportation vehicle to be supplied with power ( Sensors 31 and 48 detect positions of targets 33 and 81 and uses data to align charging interface with vehicle interface ([0052]-[0055], [0057], [0069]-[0072]).  As such lasers 33 and 81 help to determine the position of vehicle charging interface).
It would have been obvious to a person of ordinary skill in the art to modify Kilic’s method of determining the positions of the transportation vehicle-side power supply interfaces to include evaluation of a projection pattern, which is projected by the transportation vehicle to be supplied with power onto Kilics measuring target, as taught by Butler in order to align the vehicles relative to their fueling system ([0052] of Butler) such that the driver may remain in their vehicle during the fueling process ([0006]) which is advantageous during harsh weather conditions and unsafe environments.

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable Kilic (US 20180001777) in view of Nergaard (US20130057210) in view of Oettle (US 20170259682). 
As to claim 4, Kilic in view of Nergaard teaches the method of claim 1.
Kilic in view of Nergaard does not teach wherein the power supply procedure is video-monitored. 
Oettle teaches wherein any power supply procedure is video-monitored.  ([0043] Fig. 2 video monitoring sensors 16).
It would have been obvious to a person of ordinary skill in the art to modify the power supply procedure of Kilic to be video-monitored, in order to define the detection ranges of the charging station, as taught by Oettle [0046] to further identify the presence of metal and/or persons during charging or discharging of the vehicle [0009], thereby improving safety.
As to claim 6, Kilic in view of Nergaard teaches the power supply unit of claim 5.
Kilic in view of Nergaard does not teach wherein at least one video recording device is assigned to each parking space of the power supply unit.
Oettle teaches wherein at least one video recording device is assigned to a parking space of the power supply unit.  ([0043] Fig. 2 video monitoring sensors 16).
It would have been obvious to a person of ordinary skill in the art to modify the power supply unit of Kilic to include wherein at least one video recording device is assigned to each parking space of the power supply unit, as taught by Oettle [0046] to further identify the presence of metal and/or persons during charging or discharging of the vehicle [0009], thereby improving safety and preventing damage to the components 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilic (US 20180001777) in view of Nergaard (US20130057210) in view of Butler (US 20140305545) in further view of Van der Walt (US 20160242934). 
As to claim 9, Kilic in view of Nergaard in view of Butler teaches the transportation vehicle charging system of claim 8 wherein, by the light that is emitted from the laser onto a projection surface (the target 81 emits a signal that is detected by the sensor 48 [0064]).
Kilic in view of Nergaard in view of Butler does not teach a projection pattern of at least two intersecting lines is generated.
Van der Walt teaches a projection pattern of at least two intersecting lines is generated ([0389] Van der Walt laser with cross-hair pattern).
It would have been obvious to a person of ordinary skill in the art to modify the light that is emitted from the laser onto a projection surface to generate a projection pattern of at least two intersecting lines, in order to ensure alignment along two perpendicular axes, as taught by Van der Walt ([0389]).
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable Kilic (US 20180001777) in view of Nergaard (US20130057210) in view of Butler (US 20140305545) in view of Oettle (US 20170259682).
As to claim 16, Kilic in view of Nergaard in view of Butler teaches the transportation vehicle charging system of claim 8.
Kilic in view of Nergaard in view of Butler does not teach wherein at least one video recording device is assigned to each parking space of the power supply unit.
Oettle teaches wherein at least one video recording device is assigned to a parking space of the power supply unit.  ([0043] Fig. 2 video monitoring sensors 16).
It would have been obvious to a person of ordinary skill in the art to modify the parking space of the power supply unit of Kilic to have at least one video recording device assigned to it, as taught by Oettle [0046] to further identify the presence of metal and/or persons during charging or discharging of the vehicle [0009], thereby improving safety and preventing damage to the components of the power supply system.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



/TYNESE MCDANIEL/
Examiner, Art Unit 2859



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859